



Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”), made as of
this first day of June 2018 (the “Amendment Effective Date”), is entered into by
and between The KeyW Corporation, a Maryland corporation with its principal
place of business at 7740 Milestone Parkway, Suite 400, Hanover, MD 21076
(“Company”) and Philip Luci, Jr. (the “Employee”).
WHEREAS, the Company and Employee entered into an Employment Agreement dated
August 24, 2016, (the “Employment Agreement”) whereby the Company agreed to
continue Employee’s employment upon the terms contained in the Employment
Agreement; and
WHEREAS, the Company wishes to increase Employee’s compensation package; and
WHEREAS, the Company and Employee mutually wish to amend the Employment
Agreement.
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this First Amendment, the parties agree:
1.
Section 2.1(a) is amended by deleting the words “Two Hundred Sixty Thousand
Dollars ($260,000.00) per year” and replacing them with the words “Three Hundred
Twenty Thousand Dollars ($320,000.00) per year.”



2.
The annual base salary increase set forth in Section 1 of this First Amendment
shall have an effective date of January 1, 2018.



3.
A new Section 2.1(c)(i) is hereby added to the Employment Agreement as follows:

(i)     Additional Long-Term Incentive Shares. If at any time prior to the fifth
(5th) anniversary of the Amendment Effective Date, the closing market price of
HoldCo’s registered common stock as reported on the NASDAQ Global Market (or any
other market or exchange on which shares of HoldCo’s common stock are listed or
registered, if not on the NASDAQ Global Market) over any thirty (30) consecutive
trading days is at or greater than the Target Price Per Share set forth in this
Section 2.1(c)(i) for each day in such thirty (30)-consecutive trading day
period, the Company will award the Employee shares of Stock (as defined in
Exhibit A of the Employment Agreement) in an amount equal to the sum of (A) the
number of Additional Long-Term Incentive Shares listed next to the Target Price
Per Share in this Section 2.1(c)(i) and (B) the number of Additional Long-Term
Incentive Shares listed next to any lower Target Price Per Share set forth in
this Section 2.1(c)(i) (“Additional Long-Term Incentive Shares”) that have not
already been awarded. Once the Additional Long-Term Incentive Shares applicable
to a Target Price Per Share set forth in this Section 2.1(c)(i) have been
awarded, the Company shall make no future awards of Additional Long-Term
Incentive Shares with respect to the applicable Target Price(s) Per Share set
forth in this Section 2.1(c)(i), but the Employee shall be eligible for one or
more additional grants with respect to the remaining Target Price Per Share set
forth in this Section 2.1(c)(i) that were not previously achieved or exceeded.
In no event will the Employee receive more than Fifty Thousand (50,000)
Additional Long-Term Incentive Shares.





--------------------------------------------------------------------------------





Target Price Per Share
 
Additional Long-Term Incentive Shares
$13.00
 
6,250
$16.00
 
6,250
$20.00
 
12,500
$25.00
 
12,500
$30.00
 
12,500



For purposes of clarity and by way of example, if the closing market price of
HoldCo’s registered common stock is reported at $20.00 for thirty (30)
consecutive trading days, the Company shall award the Employee 25,000 Additional
Long-Term Incentive Shares (12,500 next to the $20 Target Price Per Share set
forth in this Section 2.1(c)(i) plus another 12,500 for the Target Price Per
Share set forth in this Section 2.1(c)(i) for $13 and $16). If prior to the
fifth (5th) anniversary of the Amendment Effective Date, the closing market
price of HoldCo’s registered common stock is reported at $30.00 for thirty (30)
consecutive trading days, the Company shall award the Employee an additional
25,000 Additional Long-Term Incentive Shares (12,500 for $30 and 12,500 for
$25). Because the Employee previously received Additional Long-Term Incentive
Shares with respect to the $13, $16 and $20 Target Price Per Share as set forth
in this Section 2.1(c)(i), Employee is not entitled to a second award with
respect to such amounts.
4.
Anywhere in the Employment Agreement, except Section 2.1(c) of the Employment
Agreement, that uses the term “Long-Term Incentive Shares,” such term shall be
deemed to include “Additional Long-Term Incentive Shares.”



5.
Capitalized terms used in this First Amendment shall have the meaning assigned
to such terms in the Employment Agreement unless otherwise provided in this
First Amendment.



6.
Except as modified herein, the Employment Agreement and all of the terms and
provisions thereof shall remain unmodified and in full force and effect as
originally written.





[Signatures on the following page.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Amendment Effective Date set forth above.




 
The KeyW Corporation
 
 
 
 
 
By: /s/ William J. Weber
 
Name: William J. Weber
 
Title: Chief Executive Officer
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
By: /s/ Philip Luci, Jr.
 
Name: Philip Luci, Jr.
 
Title: EVP & General Counsel






